Citation Nr: 1426059	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-21 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for numbness of the right hand, claimed as a neurological manifestation secondary to syringomyelia.  

2.  Entitlement to service connection for bilateral numbness of the lower extremities, claimed as neurological manifestations secondary to syringomyelia.

3.  Entitlement to an effective date earlier than March 10, 2009, for a 90 percent combined total disability rating, to include consideration of the 30 percent disability rating assigned for the residuals of syringomyelia, with numbness of the right hand and bilateral lower extremities, effective September 19, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to July 1998.  

These matters come to the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for syringomyelia and associated neurological disorders of the right upper and bilateral lower extremities (claimed as right hand numbness and bilateral lower-extremity numbness, respectively).

In February 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge, who has since retired from the Board.  Thereafter, in May 2011, the Board remanded the appeal for additional development.  

Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) issued a September 2012 rating decision that established service connection for residuals of syringomyelia.  Of particular significance, for the reasons set forth below, that award of service connection expressly contemplated the Veteran's upper and lower extremity neurological manifestations and, thus, constituted a complete grant of the benefits sought on appeal.

Notably, the Veteran has since submitted November 2012 correspondence, which the Board construes as a timely notice of disagreement (NOD) with the effective date of the combined total disability rating assigned pursuant to the award of service connection and an initial 30 percent disability rating for residuals of syringomyelia, with numbness of the right hand and bilateral lower extremities, effective September 19, 2006.  See 38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (indicating a NOD need not contain any magic words or phrases).  Accordingly, the Board has taken jurisdiction over that issue for the limited purpose of remanding it for issuance of a Statement of Case (SOC).  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); (holding that, where a NOD has been filed and a SOC has not been issued, appropriate Board action is to remand for issuance of a SOC). 

The issue of entitlement to an effective date earlier than March 10, 2009, for a combined total disability rating is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Service connection has been established for residuals of syringomyelia, to specifically include numbness of the right hand and bilateral lower extremities.  


CONCLUSION OF LAW

There is no justiciable case or controversy remaining regarding the issues of service connection for right hand and lower extremity numbness, claimed as a secondary to service-connected syringomyelia, and thus those issues must be dismissed.  


REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed in the Introduction, the AOJ issued a September 2012 rating decision that awarded service connection for residuals of syringomyelia, to specifically include numbness of the right hand and bilateral lower extremities.  That award of VA benefits fully encompasses the symptoms contemplated by the claims for secondary service connection listed on the title page.  Accordingly, the Board finds that those issues are now effectively moot and thus, subject to dismissal as a matter of law.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).


ORDER

The claim for service connection for numbness of the right hand, claimed as a neurological manifestation secondary to syringomyelia, is dismissed  

The claim for service connection for bilateral numbness of the lower extremities, claimed as neurological manifestation secondary to syringomyelia, is dismissed  


REMAND

As was also noted in the Introduction, the Veteran has alleged entitlement to an effective date earlier than March 10, 2009, for a 90 percent combined total disability rating.  In essence, he argues that this 90 percent rating should be retroactively extended to September 19, 2006, the effective date of his award of service connection and the assignment of his initial 30 percent rating for residuals of syringomyelia and associated numbness of the right hand and bilateral lower extremities.  See November 2012 Veteran's Correspondence.  

Accordingly, as the Veteran's argument flows directly from the September 2012 rating decision that granted such benefits, the Board finds that it is tantamount to a timely NOD with respect to that adjudication.  See 38 C.F.R. § 20.201.  Therefore, to put this appeal in the correct procedural posture, the Board finds that, on remand, an SOC should be issued that specifically addresses the Veteran's claim for an effective date earlier than March 10, 2009, for a 90 percent combined total disability rating.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. at 240-41.


Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative a Statement of the Case (SOC) in response to the November 2012 Notice of Disagreement with the effective date assigned for his 90 percent combined total disability rating.  That SOC should expressly address his contentions that the effective date of that total combined rating should coincide with his award of service connection and assignment of an initial 30 percent disability rating for the residuals of syringomyelia, with numbness of the right hand and bilateral lower extremities, effective September 19, 2006.

Afford the Veteran an appropriate amount of time to submit a Substantive Appeal (VA Form 9 or the equivalent).  Thereafter, certify the issue to the Board, if appropriate.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


